               Case 6:21-mj-01442-DCI Document 2 Filed 05/27/21 Page 1 of 1 PageID 2



                                     UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                          ORLANDO DIVISION

 UNITED STATES OF AMERICA

     VS.                                                                     CASE NO. 6:21-mj-1442-DCI

  WILLIAM ISAACS


                                                                                    AUSA: Jennifer Harrington

                                                                              Defense Attorney: Charles Greene

JUDGE:                DANIEL C. IRICK         DATE AND TIME:                                    May 27, 2021
                      United States                                                         11:56AM-12:40PM
                      Magistrate Judge                                                            44 minutes
Courtroom:                                    TOTAL TIME:
                      5C

DEPUTY CLERK:         N. Rodriguez            REPORTER:                                                Digital
                                                                 Orlando_Digital_Transcripts@flmd.uscourts.gov
INTERPRETER:          None                    PRETRIAL/PROB:                                   Sonya Williams


                                            CLERK’S MINUTES
                                      INITIAL APPEARANCE (RULE 5C)

 Rule 5c – District of Columbia
 Case called, appearances made, procedural setting by the Court.
 No issue as to competency.
 Court advises defendant of his rights.
 Defendant has retained counsel.
 Government summarizes the counts in the Superseding Indictment and advises of the potential penalties.
 Government makes oral motion for defendant’s release.
 Government places proposed conditions of release on the record.
 Defense objects to certain conditions proposed by the government and made arguments.
 Court placed its decision on the record re conditions of release.
 Court set conditions of release.
 Defendant is released with conditions as set forth in the Order Setting Conditions of Release.
 Court advises government of the requirements pursuant to the Due Process Protections Act.
 Defendant waives right to identity hearing and production of warrant.
 Court adjourned.




                                                Page 1 of 1
